Status of Application
1.	Acknowledgment is made of the amendments filed 06/27/2022. Upon entering the amendments, claim 27 is canceled and claims 16 and 28-30 are amended. Claims 16-26 and 28-30 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic component and use thereof, and applicant's arguments show that the ceramic component and method of use of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter which was deemed to render allowable previously pending dependent claim 27 has been placed into both independent claims 16 and 30. Therefore, the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 16-26 and 28-30 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic component or use of a ceramic component. Specifically, the prior art fails to teach a ceramic component that comprises SiC and that has the compositional and structural features resultant from having been formed by providing a green carbon-based body by 3D-printing; impregnating said green body with a solution selected from those listed in instant claim 16, the solution comprising one or more resins, one or more solvents, and one or more curing agents; drying or curing the thus-impregnated green body; carbonizing the body, such that a foam-like carbon skeleton is formed therefrom; and wherein thereafter the carbonized body is siliconized with liquid silicon; and wherein the ceramic component comprises 20-60 wt% SiC, 5-40 wt% free silicon, and 10-65 wt% free carbon. The prior art also fails to teach or suggest a method of using a ceramic component that comprises SiC and that has the compositional and structural features resultant from having been formed by providing a green carbon-based body by 3D-printing; impregnating said green body with a solution selected from those listed in instant claim 16, the solution comprising one or more resins, one or more solvents, and one or more curing agents; drying or curing the thus-impregnated green body; carbonizing the body, such that a foam-like carbon skeleton is formed therefrom; and wherein thereafter the carbonized body is siliconized with liquid silicon; and wherein the ceramic component comprises 20-60 wt% SiC, 5-40 wt% free silicon, and 10-65 wt% free carbon, wherein the use comprises said component having the structure and form features of one of the articles of instant claim 30. 
The most relevant prior art references found are Lu et al (CN 104496508 B) and Dong et al (CN 106588060 A). The difference from instant claims is that while Lu et al teaches SiC ceramic-based materials that are made by forming a carbon fiber preform structure by 3D printing method, infiltrating the carbon-based preform with a slurry of phenolic resin, ethylene glycol, and benzenesulfonyl chloride curing agent, curing and drying the thus-formed infiltrated green body, carbonizing the cured green body through pyrolysis, and thereafter infiltrating the carbonized foam structure, Lu et al does not teach or suggest that the component comprises 20-60 wt% SiC, 5-40 wt% free silicon, and 10-65 wt% free carbon, and there is not a teaching in the prior art that would motivate one to modify the Lu et al component to have this composition. Dong et al teaches a similar SiC ceramic material produced through liquid Si infiltration of a carbonized porous preform, teaches an appropriate pore size for said carbonized preform, but Dong et al also fails to teach or suggest a component comprising 20-60 wt% SiC, 5-40 wt% free silicon, and 10-65 wt% free carbon. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW7 July 2022